DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed January 4, 2021 has been entered.
3. The Action is responsive to Applicant’s Remarks, Arguments and Amendments filed December 2, 2020 and RCE of January 4, 2021.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history of the instant application;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-18 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted October 23, 2020 was made under 35 U.S.C. § 103 as being unpatentable mainly over 
Bumbulis: “SYSTEM AND METHODOLOGY FOR PROVIDING COMPACT B-TREE”, (U.S. Patent 6694323 B2, filed January 27, 2003 and issued February 17, 2004), in view of
Gao et al.: “EFFICIENT MERGING AND FILTERING OF HIGH-VOLUME METRICS”, (U.S. Patent Application Publication US 20170364563 A1, filed June 16, 2016 and published December 21, 2017); and further over 
Bumbulis, in view of Gao, and further in view of 
Gold et al.: “FRAME COMPRESSION USING RADIX APPROXIMATION”, (U.S. Patent Application Publication US 20030198291 A1, filed April 19, 2002 and published October 23, 2003).

As a response, with respect to the above rejections, concerning rejections made to claims 1-18, the Applicant argued, in the Remarks, Arguments, and Amendments filed December 2, 2020, that “”Independent claims 1, 6 and 11 have been amended to recite as follows: "such that each given leaf node in the BNV tree corresponds to a string of binary digits comprising the node value of the given leaf node concatenated with the node value of every intervening parent node between the leaf node and a root node." 
In light of the Applicant’s arguments and various office actions applied to the application and its similar versions, a further review of the rejections and the claims, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further persuaded that the below features for adding new key values to a tree where each node corresponds to an ordered string of binary digits in combination with other subject matters recited in the independent claims 1, 6 and 11 is distinctive from prior art.
“receiving an original version of a binary-node-value (BNV) tree data structure, 
with the BNV tree data structure including a plurality of nodes, 
with each node having a node value in the form of a string of binary digit( s) and 
hierarchical paths among and between the plurality of nodes such that each given leaf node in the BNV tree corresponds to a string of binary digits comprising the node value of the given leaf node concatenated with the node value of every intervening parent node between the leaf node and a root node;
receiving a new key corresponding to one literal property value of an application properties file containing a plurality of literal property values;
responsive to receiving the new key, converting the new key from the literal property value to a binary representation including a key value binary digit string corresponding to the literal property value;
selecting an insertion location node of the plurality of nodes in the BNV tree data structure, with the insertion location node representing a path value that: 
(i) shares the largest number of common prefix bits with the key value binary digit string, and 
(ii) has dissimilar suffix(es) relative to the key value binary digit string; and
determining a revised version of the BNV tree data structure, with the determination of the revised BNV data structure including:
revising the insertion location node of the BNV tree data structure to eliminate from its node value any binary digits included in the dissimilar suffix(es), and
creating a plurality of child nodes under the insertion location node in the revised BNV data structure so that the path values of the plurality of child nodes have path values representing all of the dissimilar suffix(es).”.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest 

Claims in the group (2-5 and 16), (7-10 and 17), and (12-15 and 18) are directly or indirectly dependent upon the independent claims 1, 6 and 11, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-18 are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 22, 2021